Citation Nr: 1550081	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-36 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety reaction, depression, bipolar disorder with psychosis, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1988 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in part, denied service connection for a heart disorder, bipolar disorder with psychosis, and PTSD. 

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of the hearing is associated with the record.  At such time, and in September 2015, the Veteran submitted additional evidence in support of his claim.  As his substantive appeal was received in October 2014, a waiver of agency of original jurisdiction (AOJ) is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

In correspondence in November 2015, the undersigned Veterans Law Judge granted the Veteran's motion for advancement of the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

Prior to the promulgation of a decision in the appeal, on the record during the August 2015 Board hearing, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for a heart disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a heart disorder are met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

On the record during the August 2015 Board hearing, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for a heart disorder.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).   Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed. 


ORDER

The issue of entitlement to service connection for a heart disorder is dismissed.  

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran served as a U.S. Army artilleryman with service in Germany.  He contended in several written statements and in testimony during the August 2015 Board hearing that he experiences an acquired psychiatric disorder that first manifested during active service arising from two traumatic events and from difficulties dealing with his military and family responsibilities.  The Veteran testified that he witnessed the suicide of a fellow soldier during recruit training and was in a serious automobile accident in Germany in which his family members were injured.  He also testified that, near the end of his service, he had suicidal ideations, underwent a mental health examination, and was placed under a suicide watch.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for mental health disorders or for injuries following an automobile accident.  

Service personnel records include evidence and adjudication of the Veteran's petition for an upgrade in the character of discharge by the Army Discharge Review Board (ADRB) in January 1995.   In his petition, the Veteran noted that he had asked for the discharge even though he did not want to leave military service.  Rather, he requested a discharge after it was recommended to him to send his family home and he did not want to be separated.  He made no mention of traumatic events or psychiatric symptoms, examinations, diagnoses, or suicide watches.  The evidence considered by the ADRB included a September 1989 memorandum documenting the release of jurisdiction by Federal Republic of Germany authorities regarding a charge of reckless driving causing an accident which resulted in serious bodily injury and extensive property damage.   

The file also contains multiple records of leadership counseling for minor military infractions such as failure to report to work, formations, or physical training on time, failure to follow a lawful order, and failure to properly perform duty.   The Veteran received non-judicial punishment on one occasion for assaulting another soldier.  He was also counseled for failure to pay just debts to military and civilian creditors, failure to maintain his household, and improper care of his children.  Although the Veteran contended that the Army sent his family back to the United States, the counseling records show that his supervisors suggested this action to assist him in resolving his difficulties.  The Veteran was also offered a "fresh start" in another platoon.  In a July 1990 counseling record, he noted that he was making improvements but missed his family and had lost interest in his military job performance.  Finally, his commanding officer noted that the Veteran requested a discharge and that he had recommended an administrative discharge by reason of a pattern of misconduct.  The Veteran waived his opportunity for a formal discharge board and did not oppose the action.  The Veteran was initially assigned a general discharge under other than honorable conditions because of a pattern of misconduct.  He was barred from reenlistment and access to military facilities.  

On review of the file, the ARDB noted that the Veteran had undergone a mental health examination in which he was found fit for separation.  A clinical report of this examination, if any, is not of record.  The ARDB upgraded the character of discharge to general under honorable conditions in part because the Veteran had received non-judicial punishment on only one occasion.  However, the reason for discharge remained a pattern of misconduct and not for medical or mental health reasons.  The ARDB decision is entirely silent for any reference to a mental health disorder. 

During the Board hearing, the Veteran testified that he witnessed the suicide of a friend and fellow recruit named Private Cartwright at Fort Sill, Oklahoma, in March or April 1988.  Service records show that he was a soldier in Battery A, 1st Battalion, 19th Field Artillery.  He testified that his psychiatric symptoms started after this event and that he considered suicide after the automobile accident in which he and his family sustained injuries which were treated at an unknown German hospital.  He stated that he was sent for psychiatric treatment, placed on a suicide watch, and was discharged.  He stated that the psychiatric examiner told him that Army life was not best for him and that he should seek more help with his mental situation.  The Veteran reported that he had been receiving VA medical care since 2006 or 2007. 

VA outpatient records in the file are dated from November 2009 to November 2011.  Starting in January 2010, a VA psychiatrist noted the Veteran's report of experiencing anxiety and that he had been using medication prescribed for another family member.  Over the next two years, clinicians noted the Veteran's reports of hearing voices and experiencing suicidal ideations.  The clinicians prescribed medications and variously diagnosed bipolar disorder, major depressive disorder, and psychosis (not otherwise specified).  However, these records are silent for any reference to events or difficulties on active duty.  

The Veteran underwent VA mental health examinations in March 2013 with an addendum in May 2013, and in August 2014.  In March and May 2013, a VA psychiatrist indicated that she reviewed some military documents provided by the Veteran that included the occurrence of the automobile accident.  The Veteran did not mention witnessing the suicide of a fellow soldier.  However, he described serious family injuries in the accident and reported that military authorities unjustly held him responsible and provided no assistance.  The psychiatrist also reviewed the electronic file of VA outpatient treatment records up to that time and noted that they included additional diagnoses of malingering, prescription drug dependence, mood disorder, schizoaffective disorder, and possible alcohol abuse.  The psychiatrist noted that the Veteran was vague, contradictory, and inconsistent in his presentation and that he answered yes to every symptom that he was asked about.  The psychiatrist was unable to make a diagnosis or provide an opinion on whether any current disorder first manifested or was caused by events in service.  The psychiatrist and recommended formal psychiatric testing.   

In August 2014, a VA staff psychologist noted a review of the paper claims file, electronic VA outpatient treatment records, and the results of psychiatric testing.  The psychologist noted that the testing showed that the Veteran's answers were inconsistent and with symptoms and severity well in excess of that observed during the clinical examination.  He found that the test results were not valid.  The psychologist noted that, during his examination, the Veteran related all his symptoms to a heart disorder and to recent domestic, financial, and job situations.   However, he noted that from the Veteran's reports of his military problems, it appeared that the Veteran had an underlying personality disorder that more likely predated his entry on active duty.  The psychologist diagnosed only "anxiety state" and did not offer a clear opinion on a possible relationship of the current anxiety disorder to events in service.  

In an August 2015 letter, one of the Veteran's VA attending psychologists noted that the Veteran's "problems" began in service.  The psychologist noted the Veteran's current difficulties holding a job, concentrating on tasks, understanding conversation, maintaining relationships, being around others, misperceiving common events as threatening, and idiosyncratic thinking which either started or were intensified by at least two traumatic events and a surprise divorce by his wife.  

The Board acknowledges the confusing psychiatric picture as indicated by the diverse diagnoses and the Veteran's inconsistent and exaggerated clinical presentation, but finds that the medical evidence of record, though competent, is incomplete and not sufficient to decide the claim.  38 C.F.R. § 3.159 (c).  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It is not clear that examiners or clinicians reviewed the entire service treatment and personnel file that documents the Veteran's pattern of misconduct and shortcomings in family and financial matters but is silent for any mental health symptoms.  There is no mention in any formal military reports or informal counseling records of issues such as suicidal ideations, anxiety, or depression other than the Veteran's desire to leave the Army to be with his family.  His supervisors and the ADRB made no mention of mental health issues or suicide watches and the Veteran agreed to and supported the early discharge.  Although it is clear that during the period of the appeal the Veteran has or had some form of psychiatric disorder, the two examinations do not contain clear opinions on whether any current disorder had its onset during active service or was caused by events in service.  The attending psychologist in August 2015 noted generally that the Veteran's problems began in service but did not explain whether his military performance shortcomings were symptomatic of a diagnosable mental health disorder other than a personality disorder, whether a personality disorder was acquired because of service, or whether any current diagnosed psychiatric disorder was related to specific events in service.  The attending psychologist did not address any of the service personnel records. 

Therefore, a remand is necessary in order to obtain a VA examination with an etiological opinion that addresses the Veteran's acquired psychiatric disorder claim in light of his documented medical history and contentions. 

Regarding the Veteran's report of witnessing the suicide of a fellow solider, in a November 2011, the RO issued a formal finding that the Veteran did not furnish sufficient evidence to seek verification of this event.  However, the Veteran provided the approximate date, place, and name of the fellow soldier during the August 2015 Board hearing, and the service personnel records indicate the assigned unit.  Therefore, additional action to obtain verification of this event is warranted.  

Further, the file of VA outpatient treatment records do not contain records of reported mental health treatment before and after the period from November 2009 to November 2011.  Accordingly, the AOJ should obtain VA treatment records dated from May 2009 to the present.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all records of VA outpatient medical and mental health care prior to and after the period November 2009 to November 2011.  Associate any records received with the electronic claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Request from the Joint Services Record Research Center (JSRRC), or other appropriate source, verification of the suicide of a Private Cartwright of Battery A, 1st Batallion, 19th Field Artillery at Fort Sill, Oklahoma in March 1988 or April 1988.  Associate any response with the claims file.  

3.  After all outstanding records have been associated with the claims file, provide the Veteran an appropriate VA mental health examination conducted by a doctoral-level psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The electronic claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all of the Veteran's acquired psychiatric and personality disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5) criteria. 

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner is advised that it is acknowledged that the Veteran was involved in a serious automobile accident in 1989.  However, he or she should consult the claims file in order to determine whether the Veteran's claimed stressor involving a fellow service member's suicide in 1988 has been verified by the AOJ consistent with the foregoing action paragraph.  

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder had its onset during, or is otherwise related to, the Veteran's military service.  In this regard, the examiner should specifically consider whether any disorder(s) first manifested during military service as shortcomings in the Veteran's military performance and care of his family and financial affairs.   

(D)  For each diagnosed personality disorder, the examiner should offer an opinion as to whether there was additional disability due to disease or injury superimposed upon such disorder during service?  If so, please identify the additional disability.   

(E)  The examiner should also state whether the Veteran manifested a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychiatric disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder) within one year of his service discharge in October 1990, i.e., by October 1991, and, if so, describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's multiple lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology and the service personnel records associated with the discharge upgrade by the Army Discharge Review Board.  The examiner must comment on the findings of the VA examiners and clinician in March 2013, August 2014, and August 2015.  

A complete rationale for all opinions is required. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


